UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7763



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAHBORN EMMANUEL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-97-288-V, CA-00-411-3)


Submitted:   February 10, 2003            Decided:   March 10, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shahborn Emmanuel, Appellant Pro Se. Keith Michael Cave, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shahborn Emmanuel seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude on the reasoning of the

district court that Emmanuel has not made a substantial showing of

the denial of a constitutional right.       See United States v.

Emmanuel, Nos. CR-97-288-V; CA-00-411-3 (W.D.N.C. filed Sept. 12,

2002; entered Sept. 13, 2002).   Accordingly, we deny a certificate

of appealability and dismiss the appeal.   See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2